Citation Nr: 1447073	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  13-28 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as a residual of herbicide exposure.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to November 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran now lives within the jurisdiction of the VA RO in Reno, Nevada.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran claims entitlement to service connection for ischemic heart disease as a residual of exposure to herbicides (Agent Orange) during active service, pursuant to 38 C.F.R. § 3.309(e).  

The record establishes that the Veteran served in Vietnam during the requisite period of time; is presumed to have been exposed to Agent Orange during such service.  38 U.S.C.A. §  1116(f) (West 2002).  The key question at issue is whether the Veteran has the disability he claims service connection for.  

In October 2010 a Compensation and Pension examination of the Veteran was conducted and indicated a diagnosis of ischemic heart disease, with a specific diagnosis of congestive heart failure.  Subsequently, an August 2011 VA medical opinion indicated that these diagnoses were in error.  However, review of the Veteran's VA treatment records reveals diagnoses of coronary artery disease (CAD) being listed on his medical problem listing.  Earlier medical evidence dating from 2000 indicates that ischemic heart disease was suspected, but the diagnosis was never confirmed.  

In light of the uncertainty of the current diagnosis of the Veteran's claimed ischemic heart disease, another VA examination is warranted.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  The Veteran must be afforded an appropriate VA examination for heart disease.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  The examiner must also comment on the entries in the Veteran's VA treatment records which show coronary artery disease as one of his current medical problems.

All pertinent symptomatology and findings must be reported in detail.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The examination report must include a detailed account of all cardiovascular pathology found to be present.  In addition to the information required on the disability benefits questionnaire (DBQ), the examiner must provide a narrative diagnosis and indicate whether or not the Veteran currently warrants a diagnosis of ischemic heart disease.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran with an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

